Citation Nr: 1403050	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left femoral impingement ("left hip disability").

2.  Entitlement to an initial rating in excess of 10 percent for right femoral impingement ("right hip disability").

3.  Entitlement to service connection for an acquired psychiatric disability, to include depression.  

4.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2008 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in August 2011.  A statement of the case was issued in February 2012, and a substantive appeal was received in March 2012.

A review of the Virtual VA paperless claims processing system (Virtual VA) reveals that it contains VA treatment records not found within the physical claims folder.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In his substantive appeal, the Veteran alleged his bilateral hip disabilities caused him to be unemployed.  Therefore, the issue is raised by the record and is properly before the Board.  

The issues of entitlement to a TDIU rating and entitlement to service connection for an acquired psychiatric disability, to include depression, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran had painful motion of the left hip, but without flexion being limited to 30 degrees or limitation of abduction beyond 10 degrees; there is no ankylosis of the hip, hip flail joint, or a malunion, nonunion or fracture of the femur.

2.  Throughout the appellate period, the Veteran had painful motion of the right hip but without flexion being limited to 30 degrees or limitation of abduction beyond 10 degrees; there is no ankylosis of the hip, hip flail joint, or a malunion, nonunion or fracture of the femur.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for the service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5250-5255 (2013).

2. T he criteria for an initial rating in excess of 10 percent for the service-connected right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5250-5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in March 2011, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection.  He was also advised of the types of evidence VA would assist him in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the claimant of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

The Board notes that the March 2011 letter provided timely notice in association with the Veteran's original claim of entitlement to service connection.  Since the issues of entitlement to an increased initial disability rating for service-connected bilateral hip disabilities are downstream issues from that of service connection, additional VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see also Dingess, 19 Vet. App. at 491.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  All available pertinent records, in-service and VA, have been obtained.  The Veteran was afforded a VA medical examination in March 2011.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the issues of entitlement to initial ratings in excess of 10 percent for the Veteran's left and right hip disabilities, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis 

The Veteran seeks entitlement to an initial rating in excess of 10 percent for his bilateral hip disabilities.  The Board will consider whether a higher evaluation is warranted for the disability at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's service-connected bilateral hip disabilities have been rated under Diagnostic Code 5255 for impairment of the femur.  Diagnostic Code 5255 provides an 80 percent rating will be assigned for impairment of femur, fracture shaft or anatomical neck, with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating will be assigned for impairment of femur with nonunion, without loose motion, weight bearing preserved with aid of brace, or for fracture of surgical neck of the femur with false joint; a 30 percent rating will be assigned for malunion of the femur with marked knee or hip disability; a 20 percent rating will be assigned for malunion of the femur with moderate knee or hip disability; and a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  See 38 C.F.R. § 4.71a, DC 5255.

In determining the appropriate rating criteria for the Veteran's service-connected bilateral hip disabilities, the Board notes at the outset that there is no diagnostic code directly on point.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Board has considered the applicability of other diagnostic codes.  Disabilities of the hips and thighs are set forth in Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 is not applicable in the instant case because there has been no medical record indicating ankylosis of the left hip or right hip.  Diagnostic Code 5254 is not for application because there has been no medical evidence showing that the Veteran has a flail hip joint.

The applicable Diagnostic Codes for limitation of motion of the hip are 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 and 5253.  Normal ranges of motion of the hip include hip flexion from 0 degrees to 125 degrees, and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  A 10 percent disability rating is warranted where extension of the thigh is limited to 5 degrees (Diagnostic Code 5251); or where flexion is limited to 45 degrees (Diagnostic Code 5252).  38 C.F.R. § 4.71a.  A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 10 percent disability rating is also warranted for limitation of rotation of the thigh if the affected leg cannot toe-out more than 15 degrees; a 10 percent rating is warranted where adduction is limited such that legs cannot be crossed; and a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Where limitation of motion of either hip is noncompensable under Diagnostic Codes 5251, 5252, or 5253, a rating of 10 percent may be assigned where there is X-ray evidence of arthritis combined with limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5003.

A review of the Veteran's treatment records shows he was treated for left hip pain in November 2010.  An X-ray revealed left acetabular retroversion in a pattern compatible with femoral acetabular impingement in the left hip.  The radiologist's report noted a superior labral tear.  The X-ray findings report noted mild to moderate osteoarthritic changes about the femoral head with ring osteophytes due to femoral acetabular impingement from retroversion.  The X-ray revealed acetabular retroversion without degenerative changes in the right hip. 

The Veteran underwent a VA examination in March 2011.  The Veteran reported that his pain prevented him from being able to climb stairs, walk, perform gardening activities and push a lawn mower.  The examiner diagnosed the Veteran with bilateral femoral impingement.  He noted the subjective factors were right and left thigh/hip pain.  The objective factors were painful range of motion.  He concluded the Veteran's disabilities make it difficult for him to stand or walk for prolonged periods of time, and to perform yard work or home chores.  

The examiner noted that the Veteran's posture was within normal limits, but his gait was slow due to pain.  The range of motion of the left and right hip joints were within normal limits.  

The range of motion of the left hip joint showed flexion to 125 degrees with pain at 60 degrees, extension to 30 degrees with pain at 10 degrees, adduction to 25 degrees with pain at 10 degrees, abduction to 45 degrees with pain at 10 degrees, external rotation to 60 degrees with pain at 20 degrees, and internal rotation to 40 degrees with pain at 20 degrees.  

The range of motion of the right hip joint showed flexion to 125 degrees with pain at 60 degrees, extension to 30 degrees with pain at 10 degrees, adduction to 25 degrees with pain at 10 degrees, abduction to 45 degrees with pain at 10 degrees, external rotation to 60 degrees with pain at 30 degrees, and internal rotation to 40 degrees with pain at 20 degrees.  

Repetitive range of motion was possible, again within normal limits.  There was no additional degree of limitation.  The examiner concluded that the left and right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   

The examiner noted that the left and right hips showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  He further indicated that there was no ankylosis of the left hip, but did not address the right. 

VA treatment records located in VA's Virtual VA indicate that the Veteran sought treatment for bilateral hip pain in September 2011.  He reported there was pain when standing or walking.  A VA doctor of osteopathic medicine noted that the Veteran's joints were not swollen and were of normal color.  He noted a mild limitation of motion and mild tenderness of both hips with internal rotation.  The Veteran reported that after 8 months of inactivity, his bilateral hip pain was minimally symptomatic and responded well to occasional over-the-counter medications.  He indicated that he satisfied with the level of pain.  

In November 2011, after reviewing the Veteran's service treatment records, the VA doctor assessed the Veteran with a labral tear in the left hip, exacerbated by minimal exertion.  He noted that external rotation of the Veteran's left hip was limited by pain.  The Veteran was referred for an orthopedic consultation.  

The attending physician of the orthopedic surgery clinic assessed the Veteran with femoroacetabular cam impingement in the left hip in November 2011.  An X-ray revealed normal joint space with evidence of cam impingement.  The Veteran reported intermittent pain and intermittent catching in his left hip.  The physician noted the Veteran had a full range of motion in his left hip, but pain with flexion, abduction and internal rotation.  The Veteran planned to undergo surgery, but was awaiting the results of a magnetic resonance imaging (MRI). 

In his substantive appeal, the Veteran asserted that standing or walking for long periods of time causes him pain and an accompanied limp.  

Regarding the left hip, the Veteran has demonstrated pain upon motion.  He has reported pain and an intermittent catching in his left hip, which, along with his right hip pain, results in him being unable to stand or walk for longs periods of time without pain.  He also reported that his bilateral hip pain prevents him from being able to climb stairs, perform gardening activities and push a lawn mower.  The Veteran is competent to report he experiences pain that limits his activities.  The Board finds his assertions credible because he has consistently reported bilateral hip pain since service.  However, the Board finds the medical evidence, which is also competent and credible, more probative in determining the Veteran's level of disability.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Veteran's clinical findings do not demonstrate left thigh flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  In fact, the medical evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5251, 5252 and 5253 throughout the appellate period.   The Board notes that a rating is also not warranted under Diagnostic Code 5003 for the osteoarthritis noted in the November 2010 X-ray report because the Veteran is already being rated for limitation of motion of the hip due to pain associated with such degenerative changes as required by regulation.

Under Diagnostic Code 5255, a 10 percent rating will be assigned for malunion of the femur with slight knee or hip disability.  Notably, in September 2011, the VA physician noted a mild limitation of motion and mild tenderness of both hips with internal rotation.  Neither the VA examiner nor the VA physicians described the Veteran's left hip disability as a moderate hip disability.  During the VA examination, the Veteran displayed pain upon motion, but also displayed a full range of motion.  While seeking VA outpatient treatment, the Veteran described his pain as minimally symptomatic and informed the physician he was satisfied with the level of pain.  Therefore, an increased rating of 20 percent or higher for the Veteran's left hip disability based on evidence of malunion of the femur resulting in a moderate or marked knee or hip disability is not warranted throughout the appellate period.  An even higher rating under Diagnostic Code 5255 is not warranted because the medical evidence of record doesn't demonstrate that there has been an impairment of the femur with nonunion or a fracture of the femur.

Regarding the right hip, the Veteran's clinical findings do not demonstrate flexion limited to 30 degrees, limitation of abduction beyond 10 degrees or limitation of extension to 5 degrees.  In fact, the medical evidence of record demonstrates findings that fall well short of the criteria for even compensable limitation of motion under Diagnostic Codes 5251, 5252 and 5253 throughout the appellate period.   

As with the left hip disability, the Veteran has demonstrated pain upon motion in his right hip.  For the same reasons described above, an increased rating of 20 percent or higher for the Veteran's right hip disability based on evidence of malunion of the femur resulting in a moderate or marked knee or hip disability is not warranted throughout the appellate period.   The Veteran himself described the right hip disability as minimally symptomatic, and the VA physician described the disability as mild.  An even higher rating under Diagnostic Code 5255 is also not warranted because the evidence of record doesn't demonstrate there has been an impairment of the femur with nonunion or a fracture of the femur.

The Board notes that, during the period of the appeal, the Veteran has been rated as 10 percent disabled for each hip disability.  As discussed, at no point during the pendency of the claim had the evidence supported a finding for a higher disability rating. 

For those reasons, the Board finds that the Veteran's claim for an initial disability rating in excess of 10 percent for either service-connected bilateral hip disability is not warranted, and further finds that staged ratings are not appropriate.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating. See 38 C.F.R. § 4.1.

Regarding the DeLuca criteria, the Board has considered whether factors including functional impairment and pain addressed under 38 C.F.R. § 4.10, 4.40, and 4.45 would warrant a higher rating, but finds an increased rating based on such factors is not warranted.  While the March 2011 VA examination report reflects the Veteran's gait was slow and his hip motion was accompanied by pain, the range of motion was not reduced after repetitive testing.  Notably, the examiner indicated that the left and right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.   In September 2011, a VA treating physician noted a mild limitation of motion, but the Veteran reported that his bilateral hip disabilities were minimally symptomatic.  In November 2011, the VA treating physician noted that pain limited the external rotation of the Veteran's left hip and referred him for an orthopedic consultation.  The attending physician of the orthopedic surgery clinic noted that the Veteran displayed pain with flexion, abduction and internal rotation, but had a full range of motion.  The Veteran has reported intermittent pain in both hips and intermittent catching in his left hip.  He reports that pain has made it difficult for him to stand or walk for prolonged periods and perform yard work. 

The Veteran's pain, in the absence of other functional impairment beyond being unable to walk or stand for prolonged periods of time or perform chores and yard work without pain, does not warrant the award of a 20 percent disability rating or greater for limitation of motion.  

Indeed, the Board took into account the ranges of motion that were reported to be limited by pain when applying the schedular criteria for the Veteran's bilateral hip disability.  The evidence shows that he has limitation of motion, including due to pain, without flexion being limited to 30 degrees, limitation of abduction beyond 10 degrees, or limitation of extension to 5 degrees.  

A higher rating is not warranted as greater limitation of motion is not shown.  Thus, assignment of additional disability based on DeLuca factors is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  But consideration of an extraschedular rating is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before the VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Veteran's service-connected bilateral hip disabilities are manifested by signs and symptoms such as pain and intermittent catching, which impair his ability to stand or walk for long periods of time and perform chores or yard work.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the hip provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing or walking for long periods and performing household chores or yard work.  In short, there is nothing exceptional or unusual about the Veteran's bilateral hip disability because the rating criteria reasonably describe his disability level and symptomatology.

As noted, the Board has found that a claim for a TDIU rating has been raised by the record.  The issue is addressed in the remand portion of the opinion.  


ORDER

An increased initial rating in excess of 10 percent for the service-connected left hip disability is not warranted.  An increased initial rating in excess of 10 percent for the service-connected right hip disability is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran is also seeking entitlement to service connection for an acquired psychiatric disability, to include depression.  The VA performed a psychological examination of the Veteran in March 2011.  The examiner's Axis I diagnosis was "no current diagnosis."  The RO has denied the claim on the basis of no current disability.  However, subsequent VA treatment records located in VA's Virtual VA include a November 2011 assessment of anxiety and depression with a trial of medication.  Under the circumstances, the Board believes another VA examination is appropriate to fully assist the Veteran to ascertain if he has current acquired psychiatric disability causally related to service, to include symptoms documented during service.  

The TDIU issue requires development at the RO level and is also intertwined with the service connection issue.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should ensure that all VCAA notice is furnished to the Veteran with regard to the TDIU issue.  

2. The Veteran should be scheduled for a VA psychiatric examination by a psychiatrist, if possible.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should clearly report all acquired mental health disorders diagnosed on examination.

The examiner is requested to respond to the following: 

Is it at least as likely as not (a 50% or higher degree of probability) that any diagnosed acquired mental health disorder was manifested during service, within one year of discharge from service or is otherwise causally related to service?

Detailed reasons for all opinions should be provided to include specific discussion of the significance of pertinent symptoms documented in service treatment records.  The examiner should also comment on the impact, if any, of any current acquired psychiatric disability on the Veteran's ability to engage in substantially gainful employment. 

3.  For the purpose of avoiding further remand, the RO should review the examination report/opinion to ensure that it is responsive to the above directives.  If not, the RO should return the report/opinion to the examiner for an addendum.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue of whether service connection is warranted for any diagnosed acquired mental health disability and then adjudicate the issue of entitlement to a TDIU rating due to service-connected disabilities.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


